Electronically Filed

4/6/2020 4:04 PM

Penny Clarkston, Smith County District Clerk
Reviewed By: Gina McClung

 

20-0761-B =
CAUSE NO. =
AMANDA CRUZ, § IN THE DISTRICT COURT
Plaintiff §
§
Vv. § JUDICIAL DISTRICT
§
W.H. BRAUM, INC. D/B/A BRAUM’S — §
#266 § :
Defendant § SMITH COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
FIRST REQUEST FOR PRODUCTION, FIRST SET OF INTERROGATORIES,
AND FIRST REQUEST FOR ADMISSIONS

TO THE HONORABLE JUDGE OF SAID COURT;
NOW COMES AMANDA CRUZ, hereinafter referred to as Plaintiff, complaining
of W. H. BRAUM, INC, D/B/A BRAUM’S #266, hereinafter referred to as Defendant, and

for cause of action would respectfully show unto the Court the following:

I.
DISCOVERY CONTROL PLAN

Discovery is intended to be conducted pursuant to a Level 2 Discovery Control Plan -
pursuant to TEX, R. CIV. P. Rule 190.1 and Rule 190.3.

I,
CLAIM FOR RELIEF

Plaintiff seeks monetary relief over $100,000, but not more than $200,000.

IH,
PARTIES

Plaintiff is an individual who resides in Jefferson County, Texas. The last three
digits of Plaintiff's driver’s license number are unknown at this time, and the last three

digits of her social security number are 258.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 1 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Defendant, W. H. BRAUM, INC, D/B/A BRAUM’S #266, is an incorporated
business under the laws of the State of Texas, Defendant has its principal place of business
in the State of Texas. Defendant may be served with process by serving its registered agent,
C. T. Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

SERVICE IS REQUESTED AT THIS TIME.

IV.
JURISDICTION

Jurisdiction is proper in this Court because Plaintiff is entitled to damages in excess
of the minimum jurisdiction of this Court.

V.
VENUE

Pursuant to Section 15.002(A)(1) of the TEXAS CIVIL PRACTICE & REMEDIES CODE,
venue is proper in Hardin County because it is the county in which all or a substantial part
of the events or omissions giving rise to the claim occurred.

VI
FACTUAL BACKGROUND

Plaintiff, AMANDA CRUZ, brings this suit to recover damages for personal
injuries she sustained as a result of an incident which occurred on or about June 8, 2018,
at Defendant’s premises located at 7101S. Broadway, Tyler, Smith County, Texas. Said
incident was proximately caused by the negligence of Defendant, its agents, servants and/or
employees.

On or about June 20, 2018, Plaintiff was an invitee on Defendant’s premises located
at 7101 S, Broadway, Tyler, Smith County, Texas, having gone there for the purpose of

dining. Plaintiff was in the area of the drink dispenser, when she fell due to a large amount

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 2 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 
of liquid on the floor, As a result of the fall, Plaintiff sustained severe personal injuries and
damages.

Defendant knew or should have known of the unreasonably dangerous condition
created by the condition of the pavement in the parking lot, and Defendant neither corrected
nor warned Plaintiff of same. Plaintiff did not have knowledge of the dangerous condition
and could not have reasonably been expected. to discover it prior to this incident.
Defendant’s creation of the dangerous condition, failure to correct the condition, and/or
failure to warn Plaintiff of the condition constituted negligence. Such negligence was a
proximate cause of the occurrence in question and of Plaintiff's resulting injuries and
damages.

VIL.
RESPONDEAT SUPERIOR

At all times material hereto, all agents, servants, and/or employees of Defendant,
W.H. BRAUM, INC. D/B/A BRAUM’S #266 were acting within the course and scope of
employment and/or official duties.

Furthermore, at all times material hereto, all agents, servants, and/or employees of
Defendant, W. H. BRAUM, INC. D/B/A BRAUM’S #266 were acting in furtherance of
the duties of their office and/or employment,

Therefore, Defendant, W. H. BRAUM, INC. D/B/A BRAUM’S #266 is responsible
for all damages resulting from the negligent acts and/or omissions of their agents, servants,
and/or employees pursuant to the Doctrine of Respondeat Superior.

VITl.
NEGLIGENCE

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 3 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 
Plaintiff alleges that on the occasion in question, Defendant failed to use ordinary
care by various acts and omissions in at least the following ways:

a. Failure to exercise ordinary care in maintaining the premises in a reasonably
safe condition;

b. Failure to protect and safeguard invitees such as Plaintiff from unreasonably
unsafe and dangerous conditions;

C, Failure to exercise reasonable care to reduce or eliminate the risk to invitees
such as Plaintiff of the unreasonably unsafe and dangerous conditions,
and/or its failure to warn invitees such as Plaintiff of the unreasonably
unsafe and dangerous conditions at the time of this incident, including but
not limited to the following respects:

(1) Defendant negligently caused a dangerous condition to exist in the
restaurant in question;

(2) Defendant negligently permitted a dangerous condition to exist
and/or remain on the restaurant floor in question; and

(3) Defendant negligently failed to exercise that degree of care in the
maintenance of the restaurant in question as would a person of
ordinary prudence under the same or similar circumstances on the
occasion in question.

Each and all of the above stated acts and/or omissions constitute negligence and the
same are a proximate cause of the injuries and damages sustained by Plaintiff.

At all times relevant to this lawsuit, Defendant knew or in the exercise of ordinary
and reasonable care should have known of the dangerous condition of the restaurant floor
and of the foreseeable harm that its negligent acts and/or omissions posed to invitees such
as Plaintiff. The negligence described herein should be imputed to Defendant because such

negligence occurred as a result of the acts and/or omissions of Defendant’s employees,

agents, servants, representatives, and/or officers and with Defendant’s knowledge and/or

consent,
IX,
DAMAGES
Plaintiff's Original Petition, Request for Disclosure, First Request for Page 4 of 22

Production, First Set of Interrogatories, and First Request for Admissions

 
As a direct and proximate result of the negligence and carelessness of the
Defendant, and as a direct and proximate result of the above-mentioned incident, Plaintiff,

has suffered with severe pain and injury to her neck, shoulder, back, left knee, and left foot.

 

Plaintiff suffered contusions and muscle spasms, muscle guarding, restricted range of
motion, and soreness to the body in general. That because of such injuries she has suffered :
the following:

Plaintiff sustained significant personal injuries and damages, including but not

limited to the following:

a. Past and future physical pain and suffering:
b, Past and future mental anguish;

c, Past and future medical expenses;

d, Past and future lost wages;

e, Past and future physical impairment;

f. Past and future physical disfigurement; and
g. Past and future loss of enjoyment of life,

X,
PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer and
that on final hearing Plaintiff have judgment against Defendant for an amount within the
jurisdictional limits of this Court, together with pre-judgment and post-judgment interest
as provided by law, costs of court and for such other and further relief, at law or in equity
to which Plaintiff is justly entitled.

XI.
REQUEST FOR DISCLOSURE

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 5 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Pursuant to TEXAS RULE OF CIVIL PROCEDURE 194, you are requested to disclose,
within fifty (50) days of service of this request, the information or material described in

TEXAS RULE OF CIVIL PROCEDURE 194.2.

XI.
FIRST REQUEST FOR PRODUCTION

Pursuant to Rule 196 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested
to produce, within fifty (50) days of service of this request, the following information.
Demand is hereby made for supplementation of the Defendant’s responses to this Request
for Production as required by TEXAS RULE OF CIVIL PROCEDURE 193.5,

DEFINITIONS AND INSTRUCTIONS

For purposes of the following Requests, the following definitions and instructions
apply:

"You", "Your" and "Defendant" means and refers to the named Defendant
responding to the request, as well as its attorneys, agents, employees, and all other natural
persons or business or legal entities acting, or purporting to act, for or on your behalf
whether authorized to do so or not.

“Incident in Question” means and refers to the incident described in Plaintiff's
Original Petition.

“Location in Question” refers to the parking lot of W. H. BRAUM, INC. d/b/a
BRAUM’S #266, located at 7101 S. Broadway, Tyler, Texas 75703.

"Document" means and includes writings of every type and from any source,
including originals and non-identical copies thereof, that are in your possession, custody,
or control or known by you to exist. This would include documents sent outside your
organization to any source as well as documents intended for internal use.

The term also includes communications not only in words, but in symbols, pictures,
sound recordings, film, tapes and information stored in, or accessible through, computer or
other information storage or retrieval systems. If the information is kept in a computer or
informational retrieval system, the term also includes codes and programming instructions
and other materials necessary to understand such systems.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 6 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 
The term includes, but is not limited to: calendars, checkbooks, agenda,
agreements, analyses, bills, invoices, records of obligations and expenditures, corporate
bylaws and charters, correspondence, diaries, files, legal documents, financial documents
including balance sheets and profit and loss statements, letters, memorandum recording
telephone or in-person conferences, manuals, books, press releases, purchase orders,
records, schedules, memos of interviews, evaluations, written reports of tests or
experiments, public relations releases, telegrams, teletypes, work papers, drafts of
documents, and all other writings whose contents relate to the subject matter of the
discovery request.

"Custodian" means the person or entity with care, custody, control of the item or
document that is subject of inquiry. A request to identify the custodian of any item or
document is a request to provide the name, address and telephone number of said custodian.

"Photograph" means and includes any motion picture, still picture, transparency,
videotape, drawing, sketch, electronic image, negatives or any other recording of any non-
verbal communication in tangible form.

You are not asked to divulge or provide any information or documents which are
privileged in nature. However, for each document or other requested information that you
assert is privileged or is not discoverable, identify that document or other requested
information, State the specific grounds for the claim or privilege or other ground for
exclusion.

If a requested document once was but is no longer in the possession, custody or
control of Defendant or any of its representatives, state what disposition was made of such
document.

If any of these requests cannot be responded to in full, please respond to the extent
possible, specifying the reason for Defendant’s inability to fully respond, and stating
whatever information or knowledge Defendant has concerning the portion to which
Defendant cannot fully respond.

Pursuant to Overall v. Southwestern McLennan Yellow Pages, a party is required
to send the documents to the requesting party along with a copy of the response, Unless
there are thousands of documents, a party is not permitted to merely make documents
available at a specific location. 869 S,W.2d 629 (Tex. App.Houston [14" Dist.] 1994).

REQUESTS FOR PRODUCTION

1. Any and all photographs or other electronic images that contain images of the
underlying facts or that Defendant intends to offer into evidence at trial.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 7 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 
10.

12.

Any and all photographs, movies, videotapes or other visual reproductions that
Defendant has of the parties, persons with knowledge of relevant facts, the
facilities, mechanisms or items involved, or scene of the Incident in Question.

All published documents, treatises, periodicals or pamphlets on the subject of
medicine, any engineering field, and any other area of scientific study that you
claim to be a reliable authority which may be used by you at trial.

All published documents, treatises, periodicals or pamphlets on the subject of
medicine, any engineering field, and any other area of scientific study that any
testifying expert claims to be a reliable authority which may be used by you at trial.

All published documents, treatises, periodicals or pamphlets on the subject of
medicine, any engineering field, and any other area of scientific study that any
testifying expert has relied, or will rely, upon to support their opinions and mental
impressions.

All documents, reports, publications, codes and regulations evidencing safety
standards, laws, regulations, ordinances, or industry standards which you now
contend or will contend at trial support any defensive theory.

All documents, reports, publications, codes and regulations evidencing safety
standards, laws, regulations, ordinances, or industry standards that any of your
testifying experts have relied, or will rely, upon to support their opinions and mental
impressions.

All documents, reports, publications, codes and regulations evidencing safety
standards, laws, regulations, ordinances, or industry standards that any of your
testifying experts claim to be reliable authority which may be used at the time of
trial,

Copies of any and all statements made by Plaintiff concerning the subject matter of
this lawsuit, including any written statement signed or otherwise adopted or
approved by Plaintiff and any stenographic, mechanical, electrical or other type of
recording or any transcription thereof.

Any written, taped or mechanically reproduced statement made of any Defendant
or Plaintiff.

Any and all drawings, surveys, plats, maps or sketches of the scene of the Incident
in Question.

Any document, photograph, or other physical evidence that will be used or offered
at trial,

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 8 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 
13.

14.

15.

16.

17,

18,

19.

20.

All documents and tangible things (including papers, books, accounts, drawings,
graphs, charts, photographs, electronic or videotape recordings, data, and data
compilations) that constitute or contain matters relevant to the subject matter of the
action.

The entire claim and investigation file, including but not limited to, statements,
reports, videotapes, drawings, memoranda, photographs, and documents, regarding
the Incident in Question generated or obtained by Defendant, Defendant's agents,
or Defendant’s insurers in the ordinary course of business,

The entire claim and investigation file, including but not limited to, statements,
reports, videotapes, drawings, memoranda, photographs, and documents, regarding
the Incident in Question generated or obtained by Defendant, Defendant's agents,
or Defendant’s insurers before Plaintiff filed Plaintiff's Original Petition with the
court.

A copy of each primary, umbrella, and excess insurance policy or agreement,
including the declarations page, which was in effect at the time of the Incident in
Question including all non-waiver agreements, reservation of rights letters, or other
documents or communications regarding any contractual obligations owed by you.

Any documents, videotapes, recordings, reports, photographs, or other written
records pertaining to any investigation of the Incident in Question,

All documents regarding all other claims whether made in the past or being
currently made against Defendant or Defendant’s insurance policies at the Location
in Question,

Any and all settlement agreements, deals, contracts, understandings, “Mary Carter”
agreements, or compromises between you or your representatives and any other
party, potential party, or potential third party defendant to this suit or its
representatives, agents, or insurers regarding any compromise, settlement,
apportionment of liability or financial responsibility, contingent or otherwise, or
alignment of the parties on any issue with respect to:

The Incident in Question;

Plaintiff's damages;

The presentation of any testimony;

Whether or how to conduct any cross-examination;

The performance of discovery; and/or

The presentation of any defense, excuse, or inferential rebuttal.

moaose

Copies of any document or statement that any witness of Defendant will use or you
anticipate may use to refresh his or her memory, either for deposition or trial.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 9 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 

 
21.

22.

23.

24,

25,

26.

27,

28.

29,

Any and all documents and tangible things whose production has not been
requested pursuant to any other item of this request which you intend to offer into
evidence at trial.

Any and all documents and tangible things whose production has not been
requested pursuant to any other item of this request which you do not intend to offer
into evidence at the trial of this case, but which may be used as demonstrative
evidence at trial.

Any information relating to any arrest or conviction to be used for impeachment
purposes against any party, witness, and/or person with knowledge of relevant facts
named in discovery information provided by or to you before trial. Please include
the name of the person convicted, the offense for which he or she was arrested or
convicted, the year of such arrest or conviction, the court of such conviction, and
the disposition of the case or allegation.

All documents regarding Plaintiff's medical status, treatment or history obtained,
created, or possessed by Defendant.

All documents regarding Plaintiffs financial status, earnings history, and tax
payment history obtained by Defendant via an authorization signed by Plaintiff,
subpoena, deposition on written questions, or otherwise.

All documents regarding Plaintiff's claims history obtained by Defendant via an
authorization signed by Plaintiff, subpoena, deposition on written questions, or
otherwise,

All documents, records, reports, notations, or memoranda regarding Plaintiff from
persons or entities that compile claim information, to include but not limited to,
insurance claims, unemployment claims, social security claims, and worker’s
compensation claims.

All statements or documents that show the identity of any witness to the Incident
in Question, or any person with knowledge of relevant facts concerning the Incident
in Question, the events leading up to it, or any damage sustained by Plaintiff.

All documents and tangible things which support your contention that:

a. Any act or omission on the part of Plaintiff caused or contributed to the
Incident in Question;

b. Any factor, other than a. above, contributed to or was the sole cause of the
Incident in Question, including but not limited to, acts or omissions of
negligence of any other party or parties, or potential third-party Defendants;

c. Any factor caused or contributed to the Plaintiff's damages, including but
not limited to, pre-existing or subsequently existing physical or medical
condition or conditions of Plaintiff;

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 10 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 
30,

31,

32.

33.

34.

35,

36,

37,

38,

39,

40,

d. Any or all of the medical expenses incurred by Plaintiff for treatment of
injuries allegedly resulting from the Incident in Question were not
reasonable and/or necessary;

Qe, Plaintiff's injuries were not the result of or caused by the Incident in
Question,

The architectural plans and drawings for the Location in Question, or any changes
thereto.

Any contracts between the owner and/or former owners and contractor who
constructed the Location in Question.

Any contract between the owner and any other person or entity responsible for
caring for, maintaining or cleaning the premises at the time of Plaintiff's injuries.

Any contracts between the owner and the manager or managing entity at the time
of the Plaintiff's injury, and for the year immediately preceding the Incident in
Question.

All documents evidencing ownership, occupancy rights, or rights to control the
condition of the interior of Defendant at 7101 S. Broadway, Tyler, Texas, for the
time of the Incident in Question.

A copy of any legal documents that evidence Defendant’s status as a corporation,
partnership, sole proprietorship or joint venture,

Any joint venture agreement between the parties or between any party to this suit
and any non-party regarding the ownership, operation, repair, maintenance,
cleaning or other service of or for the Premises in Question.

Any rules, management guidelines, operating guidelines, or other similar writing
or document that purports to show operating procedures for the management, care,
maintenance, inspection, repair, cleaning and service of the Premises in Question
that were in existence at the time of the Incident in Question.

Any rules, management guidelines, operating guidelines, or other similar writing
or document that purports to show operating procedures for the management, care,
maintenance, inspection, repair, cleaning and service of the Premises in Question
that are in existence currently.

Any and all photographs that Defendant has of any equipment, item, or movable
property that was at the Location in Question on the date of the Incident in Question,
but has since been relocated or removed.

Personnel files or any other documents reflecting the name, address, and/or phone
number of all Defendant’s employees, independent contractors, agents, or

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 11 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 

 
representatives working at 7101 S. Broadway, Tyler, Texas, on the date of the
Incident in Question.

41. Any documents regarding maintenance of the Premises in Question from six
months before the Incident in Question through the day of the Incident in Question.

42, Any documents regarding inspections of the Premises in Question from six months
before the Incident in Question through the day of the Incident in Question.

43. Any documents or plans indicating subsequent remedial measures anticipated or
undertaken at the Location in Question since the Incident in Question.

44, All documents indicating the charges or costs for subsequent remedial measures
anticipated or undertaken at the Location in Question since the Incident in Question.

45. All documents, reports, videotapes, photographs, or statements regarding any other
incident involving injury to another from tripping or slipping and falling at the
Location in Question from seven years before the Incident in Question to present.

46, — All documents, reports, videotapes, photographs, or statements regarding any other
incident involving injury to another from tripping or slipping and falling at 7101S.
Broadway, Tyler, Texas from seven years before the Incident in Question to
present,

XIII.
FIRST SET OF INTERROGATORIES

Pursuant to Rule 197 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested
to answer, within fifty (50) days of service of this request, the following Interrogatories.
PRELIMINARY STATEMENT

1. The following interrogatories are to be answered separately and fully, by
furnishing all information in your possession, custody or control, including all information
to which you have a superior right to compel from a third party, such as your agent,
authority, or representative.

2. You are to answer the interrogatories under oath. Your attorney in this case is
not allowed to sign or swear to the answers you have made to the interrogatories.

3. You and your attorney are under a duty to supplement your answers to these
interrogatories by amending your answers if you obtain information upon the basis of
which you know that the answer was incorrect when made or you know that the answer is
no longer true, even though it was correct when made,

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 12 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 

 

 
4, Whenever an interrogatory requests the identification of a document or
documents, please set forth where the document exists, the name and address of its
custodian, a description of its contents, including its author, date, and addresses, the
number of pages it contains, and all attachments to the original document,

5, If the answer to any interrogatory may be derived or ascertained from your
business records, and the burden of deriving the answer would be substantially the same
for Plaintiff and you, you may specify the records from which the answer may be obtained.

TABLE OF DEFINITIONS

Plaintiff sets forth the following definitions or abbreviations of various words and
phrases that are contained in the Interrogatories. Plaintiff provides the following definitions
and abbreviations for the purpose of clarifying the meaning of various words and phrases
contained herein in order to expedite discovery, i.e., (1) to help the Defendant fully and
accurately understand the objectives of Plaintiffs discovery efforts and (2) to simplify and
assist the Plaintiff in her efforts to locate and furnish the relevant information and
documents. It is expressly stipulated and agreed by the Plaintiff that an affirmative
response on the part of the Defendants will not be construed as an admission that any
definition or abbreviation contained hereto is either factually correct or legally binding on
the Defendants.

A. “YOU”, “YOUR”, OR “DEFENDANT” means and refers to the named
Defendant responding to the interrogatory, as well as its attorneys, agents, employees, and
all other natural persons or business or legal! entities acting, or purporting to act, for or on
your behalf whether authorized to do so or not.

B. MULTIPLE PART ANSWERS: Where an individual interrogatory calls for
an answer which involves more than one part or subpart, each part of the answer should be
set forth separately so that it is clearly understandable and responsive to the respective
interrogatory or subpart thereof.

C. WRITING OR WRITTEN: The term “writing” or “written” are intended to
include, but not necessarily be limited to the following: hand-writing, type-writing,
computer printouts, printing, photograph, and every other means of recording upon any
tangible thing or any form of communication, including letters, words, pictures, sounds or
symbols or combinations thereof; and they further include any oral communication later
reduced to writing or confirmed by a letter.

D. DOCUMENT(S): The term "documents" shall mean writings of every type and
from any source, including originals and non-identical copies thereof, that are in your
possession, custody, or control or known by you to exist. This would include documents
sent outside your organization to any source as well as documents intended for internal use.

The term also includes communications not only in words, but also in symbols,
pictures, sound recordings, film, tapes and information stored in, or accessible through,

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 13 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 

 
computer or other information storage or retrieval systems. Ifthe information is kept in a
computer or informational retrieval system, the term also includes codes and programming
instructions and other materials necessary to understand such systems.

The term includes, but is not limited to: calendars, checkbooks, agenda,
agreements, analyses, bills, invoices, records of obligations and expenditures, corporate
bylaws and charters, correspondence, diaries, files, legal documents, financial documents
including balance sheets and profit and loss statements, letters, memorandum recording
telephone or in-person conferences, manuals, books, press releases, purchase orders,
records, schedules, memos of interviews, evaluations, written reports of tests or
experiments, public relations releases, telegrams, teletypes, work papers, drafts of
documents, and all other writings whose contents relate to the subject matter of the
discovery request.

E. PERSON: “Person” as used herein means an individual, corporation,
partnership, association, trust, governmental entity, and any otherwise described entity.

F, PERSON(S) IDENTITY: When an interrogatory requests that you identify a
person please state:

lL. His or her full name;

2, His or her present or last known address;

3. His or her present employers name and address; and
4, His or her occupational position or classification.

G. “IDENTIFY” or “IDENTIFICATION”:

1. As to a person: When used in reference to a person or individual, the
terms “identify” or “identification” mean to state his/her full name,
address, and telephone number.

2, As to an entity: The terms “identify” or “identification” when used
in reference to an entity such as a corporation, partnership or
association, mean to state the name of the entity, its business
address, telephone number, and name of its chief executive officer
and the agent for service of process,

3, As to adocument: When used in reference to a document, the terms
“identify” or “identification” shall include the following:

a. The title, heading or caption of such document.

b. The date appearing on such document; or if no date
appears, the approximate date on which the
document was prepared.

C, A general description of the document.

d. The name of the person who signed the document or
statement that it was unsigned.

e@, Name of the person or persons who prepared the
document.

f Name of the person or persons to whom the

document was

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 14 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 
addressed and to whom the document was sent.
g. The physical location of the document.

4, As to a statement: When used in reference to a statement, the terms
“identify” or “identification” shall include who made the statement,
who took or recorded it, and all others, if any, present during the
making thereof; to state when, where and how it was taken or
recorded, and to identify who was present or last known possession,
custody or control thereof,

5, To any other tangible thing: When used in reference to any other
tangible thing, the terms "identify" or "identification" mean to give
a reasonably detailed description thereof, including, if applicable,
when, where, and how it was made; to identify who made it; and to
identify who has present or last known possession, custody or
control thereof.

H. INCIDENT IN QUESTION: The term "incident" or "incident in question" or
similar reference as used herein refers to the incident or incident in Question described in
the Plaintiff's Original Petition, unless otherwise defined herein, and which forms the
subject matter in this suit.

I. “LOCATION IN QUESTION” refers to the parking lot of W. H. BRAUM,
INC. d/b/a BRAUM’S #266, located at 7101 S. Broadway, Tyler, Texas.

J. "STATEMENTS" includes any written or graphic statement signed or
otherwise adopted or approved by the person making it and any stenographic, mechanical,
electrical, or other recordings, or a transcription thereof, which is a substantially verbatim
recital of an oral statement by the person making it and contemporaneously recorded.

INTERROGATORIES

1. Please state the full name, address, job title and employer of each person answering
and assisting in answering these Interrogatories.

ANSWER:

2. State the name and address of the person or entity who owned, was in possession
or exclusive possession and/or control of the Location in Question at the time of
the Incident in Question.

ANSWER:

3. Please identify all experts who may be called as a witness in this case or whose
work product formed the basis, either in whole or part, of the opinions of any
experts who may be called as a witness, With respect to each such expert, specify
the following:

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 15 of 22
Production, First Set of Interrogatories, and First Request for Admissions
a. The subject matter upon which the witness is expected to testify including
his/her impressions and opinions;

b. All facts know to the expert which relate or form the basis of the expert’s mental
impressions or opinions; and

c. All documents, communications, and other tangible things used by, prepared
by, prepared for, or furnished an expert in anticipation of the expert’s trial or
deposition testimony, including all tests and calculations done by the expert or
reviewed by him/her, whether or not such tests or calculations form the basis of
his/her opinion.

 

ANSWER:

5. If you, or anyone acting on your behalf, know of any oral, written or recorded
admission or any type by the Plaintiff pertaining to this suit, please identify the
nature of each admission, the content of each admission, whether it was oral,
written or recorded, the circumstances under which each was made, the name,
address and telephone number of each person who was present when each was
made, the date and location of each admission, and who has possession of each
written or recorded admission.

ANSWER:

6. Please state the contents of any settlement, contribution, or indemnity agreement
made with any other person or entity as a result of the incident made the basis of
this suit, including the names of the parties involved and the details of each
agreement, including the amount.

ANSWER:

7. Prior to the present case, please state the name and address of each person who has
ever sued you or has ever written or caused another to write any letter threatening
to sue you for incidents or events involving Defendant’s store located at 7101 S.
Broadway, Tyler, Texas. With respect to prior lawsuits or threats of a lawsuit,

specify the following:
a, The nature of the lawsuit or threatened lawsuit;
b. The name of any attorney who represented you and any other person in the
lawsuit(s);
c. The name of any and all experts hired;
d. The name of any and all employees, past or present, who have given a
deposition, including the date(s) of deposition;
e, The final disposition of each suit or threatened suit; and :
f. State the style, cause number, and court of each suit filed. E
ANSWER: f
Plaintiff's Original Petition, Request for Disclosure, First Request for Page 16 of 22

Production, First Set of Interrogatories, and First Request for Admissions
10.

11,

12,

13,

Please describe in detail any previous and/or subsequent incidents of which
Defendant is aware which occurred in substantially the same way as the Plaintiff's
incident or in the same or nearby location.

ANSWER:

Please describe in detail any changes made by the Defendant, employees, or agents,
in the physical site of the incident before and after the occurrence in question. If the
Defendant corrected, repaired or fixed the condition of the restaurant floor, please
state what the cost of repair was, the date the repairs were done, and the name,
address and telephone number of the person or firm carrying out such repair work.

ANSWER:

If Defendant, Defendant's corporate representative, employee or agent has given a
statement to anyone other than Defendant's attorney with respect to the occurrence
in question, please state the name, address and telephone number of the person to
whom such statement was given, the date on which the statement was given, the
substance of such statement and whether such statement was a written or an oral
statement.

ANSWER:

Was it a regular course of business of the Defendant to conduct a post-incident
investigation into an incident of this sort or to complete an incident report, whether
or not litigation was anticipated? If so, state whether an investigation was
conducted, the date(s), full descriptions of the investigation(s), who conducted the
investigation(s) or completed the incident report, the findings or conclusions of the
investigation(s), and where such investigative or incident reports are now located.
If you are claiming privilege as to any investigation based on its allegedly being
done in anticipation of litigation, describe specifically what you are relying on to
establish that you had reason to believe the litigation would ensue, including what
overt acts or statements were made by Plaintiff or someone acting on behalf of the
Plaintiff.

ANSWER:

Do you contend that the Plaintiff has done anything or failed to do anything that
constitutes a failure to mitigate damages? If so, please describe the basis of your
contention and what evidence exists to support same.

ANSWER:

If you have alleged that someone else's conduct or some other condition, disease,
injury or event was the "sole proximate cause" of the incident in question, describe

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 17 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 

 
14,

15.

16,

17,

18,

19,

20,

in detail the identity of such other person, event or condition, be it pre-existing or
subsequent disease or injury.

ANSWER:

What is Defendant's contention as to the Plaintiff's legal status on the premises at
the time of the Incident in Question, that is whether Plaintiff was a business invitee,
licensee or trespasser? If you contend that Plaintiff was not a business invitee at
the time of the Incident in Question, please state and describe each fact, document
or thing on which you base such a contention.

ANSWER:

Please state whether the Defendant was aware of the condition of the restaurant
floor and what efforts Defendant made to warn of the condition which the Plaintiff
alleges to be the cause of the Incident in Question.

ANSWER:

What is the Defendant’s contention as to Plaintiff's knowledge prior to the Incident
in Question, objective or subjective, of the condition which Plaintiff alleges to be
the cause of the Incident in Question.

ANSWER;

State the name, address, and telephone number of all persons who were responsible
for managing the condition of Defendant’s facility located at 7101 S. Broadway,
Tyler, Texas, prior to the incident made the basis of this lawsuit.

State the name, address, and telephone number of all persons who were responsible
for managing the condition of the Location in Question, prior to the incident made
the basis of this lawsuit.

Please state the name, job title, address and telephone number of each employee
and/or agent on duty at the facility located at 7101 S. Broadway, Tyler, Texas at
the time of the incident made the basis of this lawsuit. Please also indicate whether
or not said employee is currently employed by you.

ANSWER:

Please identify all devices at the Location in Question available to be used to warn
people of conditions such as the condition made the basis of this suit, where such
devices were stored, who had access to such devices, and which were used to warn
Plaintiff of the condition at the Location in Question on June 20, 2018. Ifno such
devices were used to warn Plaintiff, then please state why such devices were not
used,

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 18 of 22
Production, First Set of Interrogatories, and First Request for Admissions

 
ANSWER:

XIV.
REQUEST FOR ADMISSIONS

Pursuant to Rule 198 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested
to answer, within fifty (50) days of service of this request, the following Requests for

Admissions.

TABLE OF DEFINITIONS

For purposes of the following Requests, the following definitions apply:

"You", "Your" and "Defendant" means and refers to the named Defendant
responding to the request, as well as its attorneys, agents, employees, and all other natural
persons or business or legal entities acting, or purporting to act, for or on your behalf
whether authorized to do so or not.

“Incident in Question” means and refers to the incident described in Plaintiffs
Original Petition.

“Location in Question” refers to the parking lot area to W. H. BRAUM, INC. d/b/a
BRAUM’S #266, at 7101 S. Broadway, Tyler, Texas.

REQUESTS
1. Admit that the Incident in Question occurred on June 20, 2018, in Tyler, Smith
County, Texas.
2, Admit that Plaintiff fell at the Location in Question on June 20, 2018, in Tyler,
Smith County, Texas.
3. Admit that you owned the Location in Question on June 20, 2018.
4, Admit that you had the right to occupy the Location in Question on June 20, 2018.
5, Admit that you had the right to control the Location in Question on June 20, 2018.
6, Admit that you had the ability to manage, direct, superintend, restrict, regulate,

govern, administer, or oversee the Location in Question on June 20, 2018.

7. Admit that you owned the parking lot at 7101 S. Broadway, Tyler, Texas, on June
20, 2018.
Plaintiff’s Original Petition, Request for Disclosure, First Request for Page 19 of 22

Production, First Set of Interrogalories, and First Request for Admissions

 

 
8. Admit that you had the right to occupy the facilities 7101 $. Broadway, Tyler,
Texas, on June 20, 2018.

9, Admit that you had the right to control the facilities at 7101 S. Broadway, Tyler,
Texas, on June 20, 2018,

10. Admit that you had the ability to manage, direct, superintend, restrict, regulate,
govern, administer, or oversee the facilities at 7101 S. Broadway, Tyler, Texas, on
June 20, 2018.

11. Admit that you have been properly named.

12, Admit that you performed an investigation as a result of the Incident in Question.

13. Admit that you were conducting video surveillance at 7101 S. Broadway, Tyler,
Texas, on June 8, 2018.

14, Admit that you were conducting video surveillance of the Location in Question on
June 20, 2018.

15, Admit that you had videotape of Plaintiff.

16, Admit that you still have videotape of Plaintiff.

17, Admit that you destroyed videotape of Plaintiff.

18, Admit that you lost videotape of Plaintiff.

19. Admit that Plaintiff was your business patron at the time of the Incident in Question.

20. Admit that Plaintiff was an invitee on your premises at the time of the Incident in
Question,

21, Admit that Plaintiff fell due to puddled water on the floor at the Location in
Question on June 20, 2018.

22, Admit that uneven parking lot at the Location in Question, on June 20, 2018, was
in unreasonable condition.

23, Admit that you were aware of the wet floor at the Location in Question before the
Incident in Question,

24, Admit that you should have been aware of the wet floor at the Location in Question
before the Incident in Question.

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 20 of 22

Production, First Set of Interrogatories, and First Request for Admissions

 
25, Admit that you were aware of the condition of the Location in Question before the
Incident in Question,

26, Admit that you should have been aware of the condition of the Location in Question
before the Incident in Question.

27, Admit that Defendant was aware that pedestrians would make use of the customer
area of the Location in Question.

28, Admit that Defendant was aware that the invitees making use of the restaurant at
the Location in Question would include the elderly, infirm, and/or disabled.

29, Admit that Plaintiff suffered personal injuries as a direct result of the Incident in
Question.

30. Admit that Plaintiff has incurred medical expenses as a result of the Incident in
Question,

31, Admit that you provided Plaintiff with medical care and/or treatment as a result of
the Incident in Question.

32, Admit that you have records and bills stemming from the medical care and/or
treatment provided to Plaintiff as a result of the Incident in Question.

33, Admit that Plaintiff will require future medical care for the personal injuries
sustained as a result of the Incident in Question.

34, Admit that Plaintiff has experienced pain and suffering as a result of the Incident
in Question.

35, Admit that Plaintiff will experience future pain and suffering as a result of the
Incident in Question.

36, Admit that Plaintiff has experienced physical disfigurement in the past as a result
of the Incident in Question

37, Admit that Plaintiff will experience physical disfigurement in the future as a result
of the Incident in Question.

38, Admit that Plaintiff suffered physical impairment in the past as a result of the
Incident in Question,

39, Admit that Plaintiff will suffer physical impairment in the future as a result of the
Incident in Question.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 21 of 22

Production, First Set of Interrogatories, and First Request for Admissions

 
 

 

 

 

40. Admit that Plaintiff will sustain a loss of earning capacity in the future as a result
of the Incident in Question.
41, Admit that your negligence was a proximate cause of the Incident in Question.
42, Admit that the Incident in Question would not have occurred if uneven pavement
at the Location in Question had not been present on June 20, 2018.
43, Admit that the Incident in Question would not have occurred if the parking lot at
the Location in Question were in a safe condition.
44, Admit that your negligence resulted in Plaintiffs personal injuries, pain and
suffering, and incurred medical expenses.
Respectfully Submitted,
BY: _/s/JONATHAN C. JUHAN
JONATHAN C, JUHAN
SBN: 11047225
jonathanjuhan@sbcglobal net
Javier Cabanillas
SBN: 24094234
javier juhanlaw@gmail.com
Regina C. Bost
SBN: 24095693
regina juhanlaw@gmail.com
Attorneys for Plaintiff
985 I-10 North, Ste. 100
Beaumont, TX 77706
409/832-8877 - Telephone
409/924-8880 - Facsimile
Plaintiffs Original Petition, Request for Disclosure, First Request for Page 22 of 22

Production, First Set of Interrogatories, and First Request for Admissions

 

 
